Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2008. [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-50140 ACL Semiconductors Inc. (Name of registrant as specified in its charter) Delaware 16-1642709 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) B24-B27, 1/F., Block B Proficient Industrial Centre, 6 Wang Kwun Road Kowloon, Hong Kong (Address of principal executive offices) 011-852- 2799-1996 (Registrants telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Registrant had 28,329,936 shares of common stock, par value $0.001 per share, outstanding as of November 14, 2008. Transitional small business disclosure format (check one) Yes [] No [X] PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of September 30, 2008 (unaudited) and December 31, 2007 1-2 Condensed Consolidated Statements of Operations for the three months and nine months ended September 30, 2008 and September 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 and September 30, 2007 (unaudited) 4-5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-11 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12-18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4T. CONTROLS AND PROCEDURES 18 PART II OTHER INFORMATION ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS 19-20 SIGNATURES 21 EXHIBITS 22-25 - i - ITEM 1. FINANCIAL STATEMENTS. ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS As of As of September 30, December 31, 2008 2007 (Unaudited) Current assets: Cash and cash equivalents $ $ 1,597,674 Restricted cash Accounts receivable, net of allowance for doubtful accounts of $0 for 2008 and 2007 Accounts receivable, related parties Inventories, net Restricted marketable securities Marketable securities 0 Income tax refundable Other current assets Total current assets Property, equipment and improvements, net of accumulated depreciation and amortization Other deposits $ $ 33,462,963 The accompanying notes are an integral part of these condensed consolidated financial statements 1 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS' EQUITY As of As of September 30, December 31, 2008 2007 (Unaudited) Current liabilities: Accounts payable $ $ Accrued expenses Lines of credit and notes payable Current portion of long-term debt Due to stockholders for converted pledged collateral Other current liabilities Total current liabilities Long-term debts, less current portion Deferred tax Stockholders' equity: Common stock - $0.001 par value, 50,000,000 shares authorized, 28,329,936 issued and outstanding at September 30, 2008 and December 31, 2007 Additional paid in capital Amount due from stockholder/director ) ) Accumulated deficit (1,312,291 ) (1,638,177 ) Total stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Net sales: Related parties $ 1,381,083 $ 3,647,273 $ 6,877,496 $ 14,511,667 Other 49,941,168 40,292,702 142,603,903 93,229,801 Less discounts to customers (3,309 ) (45,408 ) (8,257 ) (80,050 ) 51,318,942 43,894,567 149,473,142 107,661,418 Cost of sales 49,627,985 42,252,002 145,867,069 104,621,291 Gross profit 1,690,957 1,642,565 3,606,073 3,040,127 Operating expenses: Selling 20,963 17,304 57,899 50,983 General and administrative 927,387 1,084,175 2,452,602 2,302,724 Income from operations 742,607 541,086 1,095,572 686,420 Other income (expenses): Interest expense (330,203 ) (268,209 ) (830,507 ) (742,705 ) Unrelaized profits - 321,882 - 476,586 Loss on disposal of marketable securities (9,708 ) - (227,781 ) - Miscellaneous 146,954 88,272 306,013 211,233 Income (loss) before income taxes 549,650 683,031 343,297 631,534 Income taxes 17,411 145,004 17,411 202,055 Net income (loss) $ 532,239 $ 538,027 $ 325,886 $ 429,479 Earnings per share - basic and diluted $ 0.02 $ 0.02 $ 0.01 $ 0.02 Weighted average number of shares - basic and diluted 28,329,936 27,829,936 28,329,936 27,829,936 The accompanying notes are an integral part of these condensed consolidated financial statements 3 ACL SEMICONDUCTORS INC.
